DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Oleg Kaplun on 6/29/2022.
Claim 1: A method of joining together two layers of tissue comprising: 
positioning a tissue anchor over a first tissue layer, said tissue anchor including a plate having top and bottom surfaces, an array of first pins projecting from said bottom surface of said plate that oppose said first tissue layer, and an array of second pins projecting from said top surface of said plate that face away from said first tissue layer;
after the positioning step, placing a second tissue layer over said first tissue layer and said tissue anchor so that said array of second pins oppose said second tissue layer, wherein said tissue anchor is positioned between said first and second tissue layers; 
after the placing step, pressing said second tissue layer onto said tissue anchor and toward said first tissue layer so that said first pins advance into said first tissue layer and said second pins advance into said second tissue layer for joining together said first and second tissue layers.
Claim 3 lines 4-5, the limitation “said second plate” has been changed to “said plate”. 
Claim 19 line 8, the limitation “said second stops” has been changed to “said stops”. 
Claim 19 is now dependent from claim 18 instead of claim 17.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the method step of pressing said second tissue layer onto said tissue anchor and toward said first tissue layer so that said first pins advance into said first tissue layer and said second pins advance into said second tissue layer for joining together said first and second tissue layers (claims 1, 12 and 17). 
The prior art of record of Chen (US Patent No. 5,336,233) discloses everything in claims 1, 12 and 17 including a tissue anchor (Figure 1) having a plate (bottom 10) with an array of first pins (bottom pins 18) and an array of second pins (top pins 18 that are inserted into apertures 32) but fails to disclose the method step of pressing said second tissue layer onto said tissue anchor and toward said first tissue layer so that said first pins advance into said first tissue layer and said second pins advance into said second tissue layer for joining together said first and second tissue layers (claims 1, 12 and 17). The tissue anchor of Chen is used as an anastomosis device as shown in Figure 2 which fails to meet the method step as discussed above. 
The limitations as stated above in claims 1, 12 and 17 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771